Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 1 of 7 PageID 42




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  SAMIRA O’BRIEN,

          Plaintiff,

  vs.                                                  CASE NO.: 8:18-cv-2658-T-30JSS


  BELLA NAILS AND SPA SERVICES, INC.
  d/b/a BELLA NAILS & SPA, and
  LAP H. “ANDY” NGUYEN,

        Defendants.
  _______________________________________/

        PLAINTIFF’S AMENDED MOTION FOR DEFAULT FINAL JUDGMENT
                AND INCORPORATED MEMORANDUM OF LAW

           Pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure and the Court’s

   March 5, 2019 Order (Doc. 13) requiring Plaintiff to state her damages with particularity,

   Plaintiff, Samira O’Brien (“Plaintiff”), by and through undersigned counsel, hereby

   renews its motion for the entry of a Final Default Judgment for Plaintiff against

   Defendants, Bella Nails and Spa Services, Inc. d/b/a Bella Nails & Spa, and Lap H.

   “Andy” Nguyen (“collectively hereinafter “Defendants”), and states as follows:

           1.      On October 30, 2018, Plaintiff filed her Complaint and Demand for Jury

   Trial (Doc. 1) against Defendants for unpaid overtime and minimum wage

   compensation, liquidated damages, and other relief under the Fair Labor Standards Act,

   as amended, 29 U.S.C. § 216(b) (the “FLSA”).

           2.      Defendants, Bella Nails and Spa Services, Inc. d/b/a Bella Nails & Spa,

   and Lap H. “Andy” Nguyen, were each served with a Summons and a copy of the


                                                   1
Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 2 of 7 PageID 43




   Complaint and Demand for Jury Trial on November 15, 2018 (Docs. 7-8).

             3.        On December 13, 2018, the Clerk entered a Default against the

   Defendants (Docs. 5-6).

             4.        On February 28, 2019, Plaintiff filed her Motion for Default Judgment

   (Doc. 12).

             5.        On March 5, 2019, the Court denied Plaintiff’s Motion for Default

   Judgment without prejudice and ordered Plaintiff to state her damages with particularity

   (Doc. 13).

             6.        Accordingly, Plaintiff now renews her request for Final Default

   Judgment and requests a Default Final Judgment in her favor and against Defendants.

                                    MEMORANDUM OF LAW

  I.        Rule 55(b)(1) Allows the Clerk to Enter a Default Judgment Against
            Defendants.

            “A defaulted defendant is deemed to admit the plaintiff’s well-pleaded allegations

  of fact.” Art Schmidlin v. Apex Mortgage Services, LLC, 2008 WL 976158, *1 (M.D. Fla.

  2008) (citing Cotton v. Mass. Mut. Life Insurance Co., 402 F.3d 1267, 1278 (11th Cir.

  2005)).

            Rule 55(b)(1), Fed.R.Civ.P., states,

                  Entering a Default Judgment (1) By the Clerk. If the plaintiff's
                  claim is for a sum certain or a sum that can be made certain by
                  computation, the clerk—on the plaintiff's request, with an affidavit
                  showing the amount due—must enter judgment for that amount and
                  costs against a defendant who has been defaulted for not appearing
                  and who is neither a minor nor an incompetent person.




                                                       2
Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 3 of 7 PageID 44




         As a result of Defendants’ complete failure to appear, answer, or substantively

  respond to Plaintiff’s Complaint, Plaintiff’s allegations seeking minimum wage for all

  hours worked and overtime compensation for hours worked over 40 at rate of one and half

  times her rate of pay are deemed admitted, and Plaintiff prevails on her claims. Plaintiff

  now requests that the Clerk enter a Default Final Judgment in her favor pursuant to Rule

  55(b)(1), as set forth below.

  II.    Plaintiff's Damages Can be Made Certain by Computation.

         As Defendants have failed to participate in this case, Plaintiff's Declaration

  (attached as Exhibit "A") is the best evidence of her hours worked. Such approximations

  of hours worked by an employee are acceptable when there are no time records available.

  See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946); Reich v. Southern New

  England Telecom. Corp., 121 F.3d 58 (2d Cir. 1997). “Inaccurate wage and hour

  information, however, is not always fatal to a claim for . . . overtime compensation under

  the [FLSA]. Where the inaccuracy is due to the employer’s failure to keep adequate records

  as required by statute [29 U.S.C. §211(c)], imprecise evidence on quantum can provide a

  ‘sufficient basis’ for damages.” Reeves v. International Tel. and Tel. Corp., 616 F.2d 1342,

  1351 (5th Cir. 1980). “Under these circumstances, we have ‘in effect ordered the fact finder

  to do the best he could in assessing damages.’” Id. See also, Anderson v. Mt. Clemens

  Pottery Co., 328 U.S. 680, 687-688 (1946).

           An employer who seeks to avoid liquidated damages as a result of violating the

   FLSA bears the burden of proving that its violation was both in good faith and predicated

   upon reasonable grounds. See Joiner v. City of Macon, 814 F. 2d 1537 (11th Cir. 1987).

   In this case, Defendants, by virtue of having failed to respond to Plaintiff's Complaint,

                                                   3
Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 4 of 7 PageID 45




      fail to meet their burden to oppose the imposition of liquidated damages.

             (i)   Plaintiff's Breakdown of Damages

             From approximately May 28, 2018 to October 13, 2018, Plaintiff worked

      approximately 56 hours per work week as an esthetician for Defendants. Plaintiff was

      never compensated at the rate of time and a half her regular rate of pay for each hour

      worked over forty hours in the work week. On three occasions, Plaintiff was not paid at

      least minimum wage for each hour worked in the work week. Accordingly, Plaintiff is

      owed 16 hours of overtime at the rate of one and half time her regular rate of pay for

      each work week, and at least minimum wage for all hours worked and overtime at the

      rate of one and a half times the minimum wage ($8.25/hr) for three work weeks. Thus,

      this amount totals $5,867.42. Based on limited records available, this amount is broken

      down as follows based on a 56-hour workweek:

       Work Week 1       Amount           Hourly             Overtime            Amount Due
         (2018)           Paid             Rate               Rate           (Overtime rate x 16
                                         (Amount              (Hourly         hours of overtime
                                          Paid/56            Rate x 1.5)         per week)
                                          hours)
            21             $850          $15.18/hr            $22.77/hr              $364.32

            22             $850          $15.18/hr            $22.77/hr              $364.32

            25            $1115            $19.91              $29.87                $477.86

            26            $1115            $19.91              $29.87                $477.86




  1
            Defendants did not keep adequate records identifying each work week. Rather, Defendants
  referred to the work week number. These weeks refer to the time period of approximately May 28, 2018 to
  October 13, 2018.


                                                         4
Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 5 of 7 PageID 46




           27             $723           $12.91              $19.36               $309.4

           28             $714           $12.75              $19.13              $306.08

           29             $891           $15.91              $23.86              $381.76

           30             $818           $14.60              $21.90              $350.40

           31            $1129           $20.16              $30.24              $483.85

           32             $922           $16.46              $24.69              $395.14

           33           $361.50          $6.46*            $12.38 (min     $198.08 (o/t based
                                                              wage         on minimum wage)
                                                           $8.25/hr 2 x    $100.24 (min wage
                                                               1.5)            make up)
           34           $361.50          $6.46*            $12.38 (min     $198.08 (o/t based
                                                              wage         on minimum wage)
                                                            $8.25/hr x     $100.24 (min wage
                                                               1.5)            make up)
           36             $751           $13.41              $20.11              $321.86
           37             $750           $13.39              $20.08              $321.42
           38             $628           $11.21              $16.82              $269.14
           39             $436           $7.78*         $12.38 (min        $198.08 (o/t based
                                                        wage $8.25 x       on minimum wage)
                                                            1.5)            $26.32 (min wage
                                                                                make up)
           40             $753           $13.45              $20.16              $322.71


                                                        Total:            $5,867.42


  * Weeks in which Plaintiff was not paid minimum wage of $8.25 per hour for all hours
  worked.

  2
   The minimum wage in Florida for 2018 was $8.25/hour. See Florida Department of Economic
  Opportunity, “Florida Minimum Wage History 2000 to 2018,” available at:
  http://www.floridajobs.org/docs/default-source/2018-minimum-wage/florida-minimum-wage-history-2000-
  2018.pdf?sfvrsn=2


                                                       5
Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 6 of 7 PageID 47




          Plaintiff is also entitled to liquidated damages in the amount of $5,867.42, and,

   therefore, is owed a total of $11,734.84 in unpaid minimum wages, overtime, and

   liquidated damages under the FLSA. See Plaintiff's Affidavit attached as Exhibit “A.”

          D.      Attorneys’ Fees and Costs

          An additional element of Plaintiff’s claim is the recovery of attorneys’ fees and

   costs. Specifically, 29 U.S.C. § 216(b) authorizes an award of attorneys’ fees and costs

   to the prevailing plaintiffs in any proceedings to enforce the provisions of the FLSA.

   The Complaint in this case shows that this was a proceeding to enforce the provisions of

   the FLSA. A prevailing plaintiff’s fee in an FLSA matter is mandatory. See Weisel v.

   Singapore Joint Venture, Inc., 602 F. 2d. 1185 (5th Cir. 1979).

          Taxable costs incurred in this matter total $484.00 (the Court’s filing fee $400;

   $84.00 service of process on Defendants). A copy of the receipts evidencing same is

   attached hereto as Exhibit “B.”

          With respect to attorneys’ fees, counsel has expended a total of 13.8 hours in

   connection with these proceedings. Counsel’s billing records are attached as Exhibit

   “C.” Counsel requests a billing rate of $400.00 per hour. Counsel’s declaration in

   support of his billing rate is attached as Exhibit “D.” Therefore, to date, Plaintiff has

   incurred $5,520.00 in attorneys’ fees connected with these proceedings.

          WHEREFORE, Plaintiff requests the entry of a Final Default Judgment in her

   favor and against Defendants in the amount of $5,857.42 in unpaid overtime

   compensation due under the FLSA, plus $5,857.42 in liquidated damages due under the

   FLSA, plus $484.00 for court costs and $5,520.00 for reasonable attorneys’ fees, pre-


                                                  6
Case 8:18-cv-02658-JSM-JSS Document 14 Filed 03/11/19 Page 7 of 7 PageID 48




   and post-judgment interest, and such further relief as the Court deems just and proper.

          Dated: March 11, 2019

                                               FLORIN GRAY BOUZAS OWENS, LLC

                                               /s/ Miguel Bouzas
                                               MIGUEL BOUZAS, ESQUIRE
                                               Florida Bar No.: 48943
                                               Primary:      miguel@fgbolaw.com
                                               Secondary:    gina@fgbolaw.com
                                               WOLFGANG M. FLORIN, ESQUIRE
                                               Florida Bar No.: 907804
                                               wolfgang@fgbolaw.com
                                               16524 Pointe Village Drive, Suite 100
                                               Lutz, FL 33558
                                               Telephone (727) 254-5255
                                               Facsimile (727) 483-7942

                                               Trial Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 11st day of March, 2019, I electronically filed
  the foregoing with the Clerk of Court by using the CM/ECF system. I further certify that I
  mailed the foregoing document and the Notice of Electronic Filing by first-class mail to
  the following non-CM/ECF participants: BELLA NAILS AND SPA SERVICES, INC.
  d/b/a BELLA NAILS & SPA, 18837 State Road 54, Lutz, Fl 33558 and LAP H. “ANDY”
  NGUYEN, 18837 State Road 54, Lutz, Fl 33558.

                                                      s/ Miguel Bouzas
                                                      Attorney for Plaintiff




                                                  7
